ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in a telephone interview with David Olsen (Reg. # 65,584) on June 7, 2022.
The application has been amended as follows:	Claim 1 has been amended as follows:	A ruggedized, mass-efficient avionics assembly for use on centripetally launched vehicles that is configured to withstand a static or quasi-static acceleration load during a kinetic centripetal launch of at least 5,000 times Earth's gravity, the avionics assembly comprising:	a plurality of printed circuit boards in parallel to each other mounted with an at least one electronic component, wherein the plurality of printed circuit boards are configured to be aligned in parallel to an acceleration vector directed at a center of a centripetal launcher; 	a plurality of constraining elements that hold two opposing vertical edges of each of the plurality of printed circuit boards, the plurality of constraining elements being supported by two vertical walls composed of an at least one high specific strength and/or stiffness material and configured to prevent buckling of the printed circuit boards when subject to at least 5,000 times the Earth's gravity; 	a backplane providing communication between the plurality of printed circuit boards supported by a horizontal support surface integrated with the two vertical walls aligned horizontally to the acceleration vector and configured to support a force generated by the plurality of printed circuit boards when accelerated by at least 5,000 times the Earth's gravity; and 	a plurality of tapered stiffeners integrated along each of the two vertical walls and orientated parallel to the acceleration vector and parallel to the plurality of constraining elements and extending substantially perpendicular from each of the two vertical walls; and	an at least one board-to-board connection configured to facilitate communication between the plurality of printed circuit boards through at least one of an at least one board-to-board connector, or an at least one flexible printed circuit board joint.		Claim 3 has been amended as follows:	The avionics assembly of claim 1, wherein the plurality of constraining elements are integrated into the two vertical walls to constrain the plurality of printed circuit boards from buckling under an in-plane compression load.	Claim 4 has been amended as follows:	The avionics assembly of claim 3, wherein the two vertical walls have a triangularized structure having ribs wherein a plurality of the ribs are orientated parallel to the acceleration vector.	Claim 5 has been amended as follows:	The avionics assembly of claim 1, wherein the avionics assembly is mounted perpendicularly to the horizontal support surface.	Claim 6 has been amended as follows:	The avionics assembly of claim 1, wherein a substrate of the plurality of printed circuit boards comprises an at least one material with a higher specific stiffness than traditional FR-4 composite.	Claim 7 has been amended as follows:	The avionics assembly of claim 1, wherein the at least one board-to-board connector is mounted to the plurality of printed circuit boards and the at least one board-to-board connector is mounted to a backplane board.	Claim 11 has been amended as follows:		The avionics assembly of claim 1, wherein the kinetic centripetal launch is via the centripetal launcher.	Claim 12 has been amended as follows:		The avionics assembly of claim 1 wherein the acceleration load Claim 35 has been amended as follows:	The avionic assembly of claim 1, wherein the plurality of printed circuit boards are slidably inserted into the plurality of constraining elements. 	Claim 37 has been amended as follows:	The avionics assembly of claim 3, wherein the two vertical walls are mounted to the horizontal support surface.	Claim 39 has been amended as follows:	A method for providing ruggedized avionics assemblies for use on centripetally launched satellites and spacecrafts to withstand a static and quasi-static acceleration a center of a centripetal launcher during a kinetic centripetal launch of at least 5,000 times Earth's gravity, the method comprising:	mounting electronic components to a plurality of printed circuit boards; 	inserting the plurality of printed circuit boards into a plurality of pairs of constraining elements being supported by two vertical walls having a plurality of tapered stiffeners integrated along each of the two vertical walls and orientated parallel to the acceleration vector and parallel to the constraining elements and extending substantially perpendicular from each of the two vertical walls, the plurality of printed circuit boards are parallel to each other, and aligned in parallel to the acceleration vector, the plurality of printed circuit boards being supported by a horizontal support surface integrated with the two vertical walls and aligned horizontally to the acceleration vector, wherein the pairs of constraining elements are positioned on opposing sides of the printed circuit boards and configured to prevent buckling of the printed circuit boards when subject to 5,000 times the Earth's gravity; 	a backplane providing communication between the plurality of printed circuit boards a force generated by the plurality of printed circuit boards when accelerated by 5,000 times the Earth's gravity;	 connecting the plurality of printed circuit boards through at least one of an at least one board-to-board connector and an at least one flexible printed circuit board jointthereby providing communication and power signals between the printed circuit boards; and 	mounting one of the avionics assemblies to the satellites’ or spacecrafts’ primary structure.	Claim 41 has been amended as follows:	The method of claim 39 where the plurality of constraining elements are supported by the two vertical walls composed of at least one high specific strength and/or stiffness material.	Claim 43 has been amended as follows:	A printed circuit board housing assembly configured to withstand a static or quasi-static acceleration load during a centripetal launch of at least 5,000 times Earth's gravity, the printed circuit board housing assembly comprising: 	a plurality of printed circuit boards in parallel to each other mounted with an at least one electronic component, wherein the plurality of printed circuit boards are configured to be aligned in parallel to an acceleration vector directed towards a center of a centripetal launcher, and wherein the at least one electronic component is structurally reinforced; 	a plurality of constraining elements that hold an at least two opposing vertical edges of each of the plurality of printed circuit boards, the plurality of constraining elements being supported by two vertical walls composed of an at least one high specific strength and/or stiffness material and configured to prevent buckling of the printed circuit boards when subject to 5,000 times the Earth's gravity;	the two vertical walls that the plurality of constraining elements are integrated into, a force generated by the plurality of printed circuit boards when accelerated by at least 5,000 times the Earth's gravity; 	a plurality of tapered stiffeners integrated along each of the two vertical walls and orientated parallel to the acceleration vector and parallel to the constraining elements and extending substantially perpendicular from each of the two vertical walls; and	an at least one board-to-board connection configured to facilitate communication between the plurality of printed circuit boards through at least one of an at least one board-to-board connector, or an at least one flexible printed circuit board joint.	Claim 45 has been amended as follows:	The printed circuit board assembly of claim 43, wherein the two vertical walls have a triangularized structure having ribs wherein a plurality of the ribs are orientated parallel to the acceleration vector and the ribs curve at a location where the ribs intersect.	Claim 46 is been amended as follows:	The printed circuit board assembly of claim 43, wherein the printed circuit board housing assembly is mounted perpendicularly to the horizontal support surface.	Claim 48 has been amended as follows:	The printed circuit board assembly of claim 43, wherein the at least one board-to-board connector is mounted to the plurality of printed circuit boards and the at least one board-to-board connector is mounted to a backplane board.	Claim 49 has been amended as follows:	The printed circuit board assembly of claim 48, wherein the backplane board rests on top of the horizontal support surface.	Claim 51 has been amended as follows:	The printed circuit board assembly of claim 43, wherein the centripetal launch is via the centripetal launcher.	Claim 52 has been amended as follows:		The printed circuit board assembly of claim 43, wherein the acceleration load 	Claims 55, 56 has been cancelled.

Reasons for Allowance
Claims 1-14, 35-54 are allowed.		The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14, 35-38 the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“an acceleration vector directed at a center of a centripetal launcher;	a plurality of tapered stiffeners integrated along each of the two vertical walls and orientated parallel to the acceleration vector and parallel to the plurality of constraining elements and extending substantially perpendicular from each of the two vertical walls”	The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claims 39-42 the allowability resides in the overall method of providing of the device and in the overall structure and functionality of the device as recited in the independent claim 39, and at least in part, because claim 39 recites the limitations: 	“a static and quasi-static acceleration vector directed at a center of a centripetal launcher during a kinetic centripetal launch of at least 5,000 times Earth's gravity;	a plurality of tapered stiffeners integrated along each of the two vertical walls and orientated parallel to the acceleration vector and parallel to the constraining elements and extending substantially perpendicular from each of the two vertical walls”	The aforementioned limitations in combination with all remaining limitations of claim 39, are believed to render said claim 39 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claims 43-54 the allowability resides in the overall structure and functionality of the device as recited in the independent claim 43, and at least in part, because claim 43 recites the limitations: 	“an acceleration vector directed towards a center of a centripetal launcher;	a plurality of tapered stiffeners integrated along each of the two vertical walls and orientated parallel to the acceleration vector and parallel to the constraining elements and extending substantially perpendicular from each of the two vertical walls”	The aforementioned limitations in combination with all remaining limitations of claim 43, are believed to render said claim 43 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhengfu J Feng/Examiner, Art Unit 2835June 8, 2022


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835